Citation Nr: 0322641	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable rating for post operative 
ingrown toenail of the left great toe.

2.  Entitlement to a compensable rating for post operative 
ingrown toenail of the right great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from February 1970 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.

The veteran presented oral testimony at a personal hearing 
before a Hearing Officer at the M&ROC in November 1999, a 
transcript of which has been associated with the claims file.

The veteran also presented oral testimony at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the M&ROC in August 2002, a transcript of which has been 
associated with the claims file.

The Board notes that in August 2002 the M&ROC received a 
letter from the veteran's representative stating that in 
August 2000 the veteran had submitted a Form 9 with a cover 
letter in response to a June 2000 rating decision wherein the 
M&ROC granted entitlement to service connection for right 
meralgia paresthetica evaluated as noncompensable effective 
in March 1999.  The M&ROC also assigned a 20 percent 
evaluation for service-connected impingement syndrome of the 
left ankle effective from March 1999.  The veteran expressed 
his desire to include these issues in his appeal.  

The veteran, through his representative, attached a copy of 
the August 2000 letter and Form 9 dated in August 2000 and 
claims that the submission should have served as a Notice of 
Disagreement.  

The veteran requested that a search be made at the M&ROC for 
the Form 9 and cover letter dated in August 2000 and whether 
or not the documents are found for the M&ROC to consider that 
a Notice of Disagreement had been filed in August 2000.  This 
matter is referred to the M&ROC for appropriate consideration 
as to whether a timely Notice of Disagreement has been filed 
on these two issues.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA AMC).  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103- 446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
M&ROCs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

A VCAA letter has not been sent on the issue of entitlement 
to a compensable rating for post-operative ingrown toenail of 
the great toe, bilaterally.  The VBA AMC's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA compels remand.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified in February 2003 that the Board 
was developing the case and that he should provide 
information regarding health care providers for treatment of 
ingrown toenails, left and right great toe since January 
2000.  Based on information provided by him, an attempt would 
be made to obtain the treatment records.  The veteran 
submitted a statement and additional private medical records.  

The Board advised the appellant in May 2003 that he would be 
notified by the VA Medical Center in Fargo, North Dakota as 
to the scheduling of a VA examination.  The veteran was 
afforded a VA Compensation and Pension (C&P) examination in 
June 2003.  

In Disabled American Veterans, supra, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although development was initiated and completed by the 
Board, in accordance with the recent CAFC decision in 
Disabled American Veterans, the case is remanded so that 
initial consideration of the additional evidence obtained 
will be by the AOJ as there has been no waiver of this 
evidence by the veteran.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
VBA AMC should advise the appellant that 
he has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the on-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The VBA AMC should then 
conduct any necessary development brought 
about by the appellant's responses.

3.  The VBA AMC should review the claims 
file to ensure that all of the requested 
development by the Board has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of the development memorandum, and if 
they are not, the VBA AMC should 
implement corrective procedures, 
including the scheduling of additional 
examination if warranted.  The Board errs 
as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
a compensable evaluation for post 
operative residuals of ingrown toenail of 
the right great toe and for post 
operative residuals of ingrown toenail of 
the left great toe.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the AOJ; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b§ § ) (2002).


